           Case 6:20-cv-00984-ADA Document 22 Filed 04/12/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A                §
    BRAZOS LICENSING AND                       §     CIVIL ACTION 6:20-cv-00984-ADA
    DEVELOPMENT,                               §     CIVIL ACTION 6:20-cv-00985-ADA
              Plaintiff,                       §
                                               §
    v.                                         §
                                               §
    CANON, INC.,                               §
              Defendant.                       §
                                               §




       PLAINTIFF WSOU INVESTMENTS, LLC D/B/A BRAZOS LICENSING AND
     DEVELOPMENT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
      RESPONSES TO DEFENDANT CANON, INC.’S MOTIONS TO DISMISS AND
                      TO FILE AN AMENDED PLEADING


         Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“WSOU”)

files this Unopposed Motion for Extension of Time to File Responses to Defendant Canon, Inc.’s

(“Canon”) Motions to Dismiss and to File an Amended Pleading and shows:

         On October 19, 2021, WSOU filed Complaints for Patent Infringement against Canon.

See Dkt. 1.1

         On March 15, 2021, Canon filed Motions to Dismiss under Federal Rule of Civil

Procedure 12(b)(6) (“Motions to Dismiss”). See Dkt. 13. On March 18, 2021, WSOU filed an

Unopposed Motion for Extension of Time to File Responses to Canon’s Motions to Dismiss

(“Unopposed Motion”). See Dkt. 18. On March 22, 2021, the Court granted WSOU’s




1
    “Dkt. ___” refers to both Case No. 6:20-cv-00984 and 6:20-cv-00985.


                                               1
         Case 6:20-cv-00984-ADA Document 22 Filed 04/12/21 Page 2 of 4




Unopposed Motion and extended WSOU’s deadline to file responses to Canon’s Motions to

Dismiss through and including April 12, 2021. See Text Orders dated March 22, 2021.

       On March 26, 2021, the parties filed a Joint Motion for Extension of Upcoming

Deadlines (“Joint Motion”). See Dkt. 20. On March 29, 2021, the Court granted the Joint

Motion extending WSOU’s deadline to file an amended pleading through and including April 12,

2021. See Dkt. 21.

       WSOU requests an additional 14-day extension of its current April 12, 2021 deadline, up

to and including April 26, 2021, for filing responses to Canon’s Motions to Dismiss and an

amended pleading so that the Parties can discuss stipulations of dismissal to narrow the cases and

resolve Canon’s pending Motions to Dismiss. Canon does not oppose this extension.

       Based on the foregoing, WSOU respectfully requests the Court extend the deadline for

filing responses to Canon’s Motions to Dismiss and filing an amended pleading by an additional

14 days, up to and including April 26, 2021.




                                               2
       Case 6:20-cv-00984-ADA Document 22 Filed 04/12/21 Page 3 of 4




Dated: April 12, 2021             RESPECTFULLY SUBMITTED,

                                  By: /s/ Jonathan K. Waldrop
                                       Jonathan K. Waldrop (CA Bar No. 297903)
                                       (Admitted in this District)
                                       jwaldrop@kasowitz.com
                                       Darcy L. Jones (CA Bar No. 309474)
                                       (Admitted in this District)
                                       djones@kasowitz.com
                                       Marcus A. Barber (CA Bar No. 307361)
                                       (Admitted in this District)
                                       mbarber@kasowitz.com
                                       John W. Downing (CA Bar No. 252850)
                                       (Admitted in this District)
                                       jdowning@kasowitz.com
                                       Heather S. Kim (CA Bar No. 277686)
                                       (Admitted in this District)
                                       hkim@kasowitz.com
                                       Jack Shaw (CA Bar No. 309382)
                                       (Admitted in this District)
                                       jshaw@kasowitz.com
                                       KASOWITZ BENSON TORRES LLP
                                       333 Twin Dolphin Drive, Suite 200
                                       Redwood Shores, California 94065
                                       Telephone: (650) 453-5170
                                       Facsimile: (650) 453-5096

                                        Mark D. Siegmund (TX Bar No. 24117055)
                                        mark@waltfairpllc.com
                                        LAW FIRM OF WALT FAIR, PLLC
                                        1508 N. Valley Mills Drive
                                        Waco, TX 76710
                                        Telephone: (254) 772-6400
                                        Facsimile: (254) 772-6432

                                        Attorneys for Plaintiff
                                        WSOU INVESTMENTS, LLC d/b/a
                                        BRAZOS LICENSING AND
                                        DEVELOPMENT




                                    3
         Case 6:20-cv-00984-ADA Document 22 Filed 04/12/21 Page 4 of 4




                             CERTIFICATE OF CONFERENCE

       On April 12, 2021, counsel for WSOU communicated with Richard F. Martinelli, counsel

for Canon, concerning the foregoing motion and Mr. Martinelli advised that Canon was not

opposed to the grant of a 14-day extension of time for WSOU to file responses to Canon’s

Motions to Dismiss and file an amended pleading.



                                                             /s/ Jonathan K. Waldrop
                                                             Jonathan K. Waldrop




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of April, 2021, the foregoing document was filed

electronically with the Clerk of the Court via the Court’s CM/ECF system which will send

notification of such filing and constitute service upon all counsel of record who have registered

as Filing Users. Any other known counsel of record will be served with a copy of the foregoing

document via email.

                                                             /s/ Jonathan K. Waldrop
                                                             Jonathan K. Waldrop




                                                4
